Name: 2007/348/EC: Commission Decision of 15 May 2007 amending Decision 2003/43/EC establishing the classes of reaction-to-fire performance for certain construction products as regards wood-based panels (notified under document number C(2007) 2045) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: building and public works;  technology and technical regulations;  consumption;  wood industry;  environmental policy;  construction and town planning
 Date Published: 2007-05-23

 23.5.2007 EN Official Journal of the European Union L 131/21 COMMISSION DECISION of 15 May 2007 amending Decision 2003/43/EC establishing the classes of reaction-to-fire performance for certain construction products as regards wood-based panels (notified under document number C(2007) 2045) (Text with EEA relevance) (2007/348/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 20(2) a thereof, Whereas: (1) Commission Decision 2003/43/EC (2) establishes classes of reaction-to-fire performance for certain construction products. (2) Decision 2003/43/EC needs to be further adapted to take account of technical progress regarding wood-based panels. (3) Decision 2003/43/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2003/43/EC is amended as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 May 2007. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 40, 11.2.1989, p. 12. Directive as last amended by Commission Decision 2006/190/EC (OJ L 66, 8.3.2006, p. 47). (2) OJ L 13, 18.1.2003, p. 35. Decision as last amended by Decision 2006/673/EC (OJ L 276, 7.10.2006, p. 77). ANNEX In the Annex to Decision 2003/43/EC, Table 1 is replaced by the following: Table 1 Classes of reaction to fire performance for wood-based panels Product EN product standard End use condition (6) Minimum density (kg/m3) Minimum thickness (mm) Class (7) (excluding floorings) Class (8) (floorings) Cement-bonded particleboard (1) EN 634-2 without an air gap behind the panel 1 000 10 B-s1, d0 Bfl-s1 Fibreboard, hard (1) EN 622-2 without an air gap behind the wood-based panel 900 6 D-s2, d0 Dfl-s1 Fibreboard, hard (3) EN 622-2 with a closed air gap not more than 22 mm behind the wood-based panel 900 6 D-s2, d2  Particleboard (1), (2), (5) EN 312 without an air gap behind the wood-based panel 600 9 D-s2, d0 Dfl-s1 Fibreboard, hard and medium (1), (2), (5) EN 622-2 EN 622-3 MDF (1), (2), (5) EN 622-5 MDF (1), (2), (5) EN 300 Plywood (1), (2), (5) EN 636 - - 400 9 D-s2, d0 Dfl-s1 Solid wood panel (1), (2), (5) EN 13353 12 Flaxboard (1), (2), (5) EN 15197 - - 450 15 D-s2, d0 Dfl-s1 Particleboard (3), (5) EN 312 with a closed or an open air gap not more than 22 mm behind the wood-based panel 600 9 D-s2, d2  Fibreboard, hard and medium (3), (5) EN 622-2 EN 622-3 MDF (3), (5) EN 622-5 OSB (3), (5) EN 300 Plywood (3), (5) EN 636 - - 400 9 D-s2, d2  Solid wood panel (3), (5) EN 13353 12 Particleboard (4), (5) EN 312 with a closed air gap behind the wood-based panel 600 15 D-s2, d0 Dfl-s1 Fibreboard, medium (4), (5) EN 622-3 MDF (4), (5) EN 622-5 OSB (4), (5) EN 300 Plywood (4), (5) EN 636 - - 400 15 D-s2, d1 Dfl-s1 Solid wood panel (4), (5) EN 13353 D-s2, d0 Flaxboard (4), (5) EN 15197 - - 450 15 D-s2, d0 Dfl-s1 Particleboard (4), (5) EN 312 with an open air gap behind the wood-based panel 600 18 D-s2, d0 Dfl-s1 Fibreboard, medium (4), (5) EN 622-3 MDF (4), (5) EN 622-5 OSB (4), (5) EN 300 Plywood (4), (5) EN 636 - - 400 18 D-s2, d0 Dfl-s1 Solid wood panel (4), (5) EN 13353 Flaxboard (4), (5) EN 15197 - - 450 18 D-s2, d0 Dfl-s1 Particleboard (5) EN 312 any 600 3 E Efl OSB (5) EN 300 MDF (5) EN 622-5 - - 400 3 E Efl 250 9 E Efl Plywood (5) EN 636 - - 400 3 E Efl Fibreboard, hard (5) EN 622-2 - - 900 3 E Efl Fibreboard, medium (5) EN 622-3 - - 400 9 E Efl Fibreboard, soft EN 622-4 - - 250 9 E Efl (1) Mounted without an air gap directly against class A1 or A2-s1, d0 products with minimum density 10 kg/m3 or at least class D-s2, d2 products with minimum density 400 kg/m3. (2) A substrate of cellulose insulation material of at least class E may be included if mounted directly against the wood-based panel, but not for floorings. (3) Mounted with an air gap behind. The reverse face of the cavity shall be at least class A2-s1, d0 products with minimum density 10 kg/m3. (4) Mounted with an air gap behind. The reverse face of the cavity shall be at least class D-s2, d2 products with minimum density 400 kg/m3. (5) Veneered, phenol- and melamine-faced panels are included for class excl. floorings. (6) A vapour barrier with a thickness up to 0,4 mm and a mass up to 200 g/m2 can be mounted in between the wood-based panel and a substrate if there are no air gaps in between. (7) Class as provided for in Table 1 of the Annex to Decision 2000/147/EC. (8) Class as provided for in Table 2 of the Annex to Decision 2000/147/EC.